PER CURIAM.
Appellant was charged in a two count information with the offenses of operating a gambling room and bookmaking. He was tried without a jury and found guilty as charged. This appeal is from the judgment of conviction and sentence of one year in the county jail.
Appellant seeks reversal on the grounds that the judgment is contrary to the law and the evidence; that appellant was arrested illegally; that a search warrant was improperly executed; and that the state failed to elect between repugnant counts in the information.
We have carefully examined the record in the light of these contentions and find no reversible error as to count 1, but make no decision on the merits of the appeal relative to count 2.
*809We are not considering the merits of the appellant’s appeal as to his conviction under count 2 of the information inasmuch as the offense charged under this count is a misdemeanor and not subject to appellate review by this court. Article V, §§ 5 and 6 of the Constitution of the State of Florida, F.S.A. provides that misdemeanor convictions from the criminal court of record are reviewable by the circuit court. Christian v. State, Fla.App.1965, 176 So.2d 561.
This appeal insofar as it is concerned with the misdemeanor conviction is transferred to the Circuit Court of Dade County by separate order.1
Finding no reversible error the judgment of conviction as to count 1 is affirmed.
Affirmed.

. Rule 2.1, subd. a (6) (d) F.A.R., 31 F.S.A.